DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                              JAMES M. MILLER,
                                 Appellant,

                                         v.

                        HENDERSON MACHINE, INC.,
                               Appellee.

                                  No. 4D19-700

                               [November 4, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
CACE 17-002198 (25).

    James M. Miller, Pompano Beach, pro se.

  Mark A. Cullen and Catherine A. Cullen of The Cullen Law Firm, P.A.,
West Palm Beach, for appellee.

PER CURIAM.

    We sua sponte redesignate this appeal as a nonfinal appeal of an order
enjoining appellant from continued pro se representation. 1 The trial court
did not abuse its discretion in terminating petitioner’s pro se status and
requiring him to be represented by counsel in further proceedings. The
trial court made findings of fact that petitioner’s improper conduct was
escalating and threatening, which interfered with the administration of
justice. It also found that he had engaged in abuse of process in directing
the issuance of a subpoena to a court reporter. These findings are
supported by competent substantial evidence in the record.

   Appellant argues that his conduct is protected by the litigation
privilege. In Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v.
U. S. Fire Insurance Co., 639 So. 2d 606 (Fla. 1994), the court found that


1Kreager v. Glickman, 519 So. 2d 666 (Fla. 4th DCA 1988). The Fifth District
has treated review of similar orders by petition for writ of certiorari. See Balch v.
HSBC Bank, USA, N.A., 128 So. 3d 179, 181 (Fla. 5th DCA 2013).
defamatory statements made during the course of litigation were protected
by the litigation privilege, but importantly the court also stated:

      This does not mean, however, that a remedy for a
      participant’s misconduct is unavailable in Florida. On the
      contrary, just as “[r]emedies for perjury, slander, and the
      like committed during judicial proceedings are left to the
      discipline of the courts, the bar association, and the
      state,” Wright, [v. Yurko], 446 So. 2d [1162,] 1164 [(Fla. 5th
      DCA 1984)], other tortious conduct occurring during litigation
      is equally susceptible to that same discipline. Clearly, a trial
      judge has the inherent power to do those things necessary
      to enforce its orders, to conduct its business in a proper
      manner, and to protect the court from acts obstructing
      the administration of justice. In particular, a trial court
      would have the ability to use its contempt powers to vindicate
      its authority and protect its integrity by imposing a
      compensatory fine as punishment for contempt. South Dade
      Farms, Inc. v. Peters, 88 So. 2d 891 (Fla. 1956).
639 So. 2d at 608-09 (emphasis added). The trial court had the authority
to protect the proper administration of justice. Appellant’s pro se status
does not insulate him from acting with the proper decorum and
professionalism during litigation. As noted in section 454.18, Florida
Statutes (2019), “any person, whether an attorney or not . . . may conduct
his or her own cause in any court of this state . . . subject to the lawful
rules and discipline of such court . . . .” (Emphasis added). Where the
pro se litigation threatens the litigants and attorneys and engages in abuse
of process, the court is within its authority to restrict the petitioner’s pro
se status. See, e.g., Emery v. Clifford, 721 So. 2d 401 (Fla. 3d DCA 1998).

WARNER, GERBER and ARTAU, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2